DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed July 29, 2022. Claims 1 and 4-13 are still pending in the present application.

Allowable Subject Matter
Claims 1 and 4-13  are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach, in combination with all other limitations:
memory configured to store information relating to a sharing users who are users sharing or having a history of sharing a predetermined space with a first user, the memory including: 
a first database configured to store user identification information of the sharing users and user IDs of the sharing users such that the user identification information and the user IDs are associated with space identification information; 
identifying the second user by executing: accessing the first database and acquiring the user ID of the second user from the user IDs of the sharing users by using the space identification information and the second user identification information included in the first information, and using the user ID of the second user to access the second database to identify the table which stores the contact information of the second user, and transmitting, to a second user terminal used by the second user, second information which is information requesting permission to provide the contact information to the first user, the second information including information to identify the first user.

Claims 12 and 13 have the same scope and are allowed for having the same reason above.
Claims 4-11 are also allowed as being dependent of the allowed independent claims 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642